Missouri Court of Appeals
                                       Southern District
                                           Division Two


SUGAR RIDGE PROPERTIES,                               )
                                                      )
       Plaintiff/Appellant/Respondent,                )
                                                      )
vs.                                                   )      Nos. SD33541, SD33542,
                                                      )             and SD33543
GEORGE W. MERRELL IV,                                 )
                                                      )      Filed April 11, 2016
       Defendant/Respondent/Cross-Appellant,          )
                                                      )
vs.                                                   )
                                                      )
BLACK ISLAND FARMS, L.L.C.,                           )
                                                      )
       Intervenor/Respondent/Cross-Appellant.         )

             APPEALS FROM THE CIRCUIT COURT OF PEMISCOT COUNTY

                           Honorable Fred W. Copeland, Circuit Judge

AFFIRMED

       Sugar Ridge Properties (“Sugar Ridge”) filed a Petition in Action to Determine and Quiet

Title against George Merrell IV, alleging that it was the owner in fee simple of a real estate

parcel in Pemiscot County. Black Island Farms, LLC (referred to individually as “Black Island

Farms” and collectively with Merrell as “Respondents”), intervened. Merrell and Black Island

Farms each counterclaimed for damages based on Sugar Ridge’s actions in excluding them from

the land. The trial court granted judgment in favor of Respondents and all parties appeal.



                                                 1
Because none of the parties’ claims preserved anything for our appellate review, the judgment is

affirmed.

                                      Standard of Review

                Our standard of review in quiet title actions is the same as in other court-
       tried cases and it is well established that such review is governed by Murphy v.
       Carron, 536 S.W.2d 30, 32 (Mo. banc 1976); McCord v. Gates, 159 S.W.3d 369,
       373 (Mo.App.2004). We must affirm the judgment if it is supported by
       substantial evidence, it is not against the weight of the evidence, and the trial
       court did not erroneously declare or apply the law. In reviewing the trial court's
       judgment [a]ll evidence and inferences are viewed in the light most favorable to
       the judgment, and all contrary evidence and inferences are disregarded. Further,
       [d]ue regard shall be given to the opportunity of the trial court to have judged the
       credibility of witnesses upon appellate review of a case tried without a jury ... and
       the trial court is vested with the discretion to believe or disbelieve all, part, or
       none of any witness' testimony. Plaintiffs in a quiet title suit must succeed on the
       strength of their own title and if they fail to prove, prima facie, that they hold
       record title, their cause must fail.

Belden v. Donohue, 325 S.W.3d 515, 517-18 (Mo.App. 2010) (internal citations and quotations

omitted). The trial court’s judgment is presumed correct, and the burden is on an appellant to

demonstrate its incorrectness. Houston v. Crider, 317 S.W.3d 178, 186 (Mo.App. 2010).

                             Factual and Procedural Background

       Merrell conveyed his interest in a farm, described as “[t]he West Half of the Northeast

Quarter of Section Fourteen (14), Township Eighteen North (18N) Range Twelve (12E)[,]” (the

“Farm”) by general warranty deed dated and recorded on February 25, 2011, to DHJ Farms, LLC

(“DHJ Farms”). On that same day, DHJ Farms conveyed the Farm by general warranty deed to

Sugar Ridge, a general partnership.

        At the time Merrell conveyed his interest in the Farm to DHJ Farms, Merrell also owned

    an adjacent 3.63-acre parcel situated in the Southeast Quarter of Section 14, specifically




                                                 2
    described as: “NE ¼, W ½, SE ¼ Section Fourteen (14) lying North of Interstate 155[1] right of

      way, all contained in Section Fourteen (14), Township Eighteen (18), Range Twelve (12).”

          By written agreement dated December 21, 2011, Merrell leased the 3.63-acre parcel to

Black Island Farms and Timmy Anderson for agricultural purposes for an initial five-year term,

which was renewable at the option of lessees for another five-year period, at an annual rent of

$750. Black Island Farms leased the tract from Merrell for the purpose of cultivating elderberry

crops and plant stock.

          After Sugar Ridge acquired the Farm, however, it proceeded to plant and farm cotton on

Merrell’s 3.63-acre parcel. By letter dated April 2, 2012, Merrell requested that Sugar Ridge

“cease and desist all activity” on his property, advising that the parcel at issue was his property

and had been leased to Black Island Farms.

          On March 27, 2012, Sugar Ridge filed the instant action petitioning to quiet title to real

property it described as “[t]hree (3) acres located in Section 14, Township 18 North, Range 12

East[]” in Pemiscot County, naming Merrell as defendant. Sugar Ridge alleged that when it

purchased property from DHJ Farms on February 25, 2011, the legal description contained in the

general warranty deed omitted the three-acre tract. Sugar Ridge further alleged “no one is in

possession of said property adversely to” Sugar Ridge, “and no one is claiming title to the

property adversely to” Sugar Ridge. Sugar Ridge, through counsel, applied for service by

publication, falsely alleging that the last-known address of the defendant was “unknown.” Legal

notice was published in The Steele Enterprise, a weekly newspaper, for four consecutive issues

beginning April 12, 2012. After Merrell failed to answer or defend the action brought against

him within forty-five days, a default judgment was entered against him on June 5, 2012, quieting


1
 Although there was some dispute as to whether this roadway is known as “I-55,” “Interstate 155,” or “Highway I-
155,” it is clear from the record that the parties are referencing the same roadway, regardless of terminology.

                                                       3
title to the three acres in Sugar Ridge, as owner in fee simple. The legal description of the 3.63-

acre parcel within the default judgment was described as:

       A part of the Northwest Quarter of the Southeast Quarter (NW ¼ SE ¼) of
       Section 14, Township 18 North, Range 12 East of the Fifth Principal Meridian,
       Pemiscot County, Missouri and being further described as follows: Beginning at
       the Northeast (NE) corner of the said NW ¼ SE ¼ and run thence South
       00°19’47” East 448.99 feet to the North right of way line of Interstate Highway I-
       155; thence North 57°41’00” West 837.62 feet along said right of way line;
       thence North 89°56’00” East 705.29 feet to the point of beginning and containing
       3.63 acres, more or less, subject to easements of record, if any.

       Merrell moved to set aside the default judgment on July 5, 2012, alleging that during the

first five months of 2012, although he was in the state of Hawaii, personal service could have

been obtained, in that John W. Turnage III, the general partner for Sugar Ridge, should have

known how to contact Merrell either through an agent who remained at Merrell’s residence while

he was away or through “many other family members in the Hayti, Pemiscot County, area.”

Merrell informed the court that John W. Turnage and he grew up together and then lived only a

quarter of a mile apart.

       On August 6, 2012, Black Island Farms, moved to intervene and set aside the default

judgment, alleging that it was the lessee in a lease agreement with Merrell for the parcel at issue

and had been denied the benefits of the lease agreement. The trial court granted its motion on

January 25, 2013, and at the same time, set aside the default judgment previously entered in

favor of Sugar Ridge. On March 22, 2013, Black Island Farms counterclaimed against Sugar

Ridge alleging that Sugar Ridge had denied access to the parcel at issue and prevented Black

Island Farms from planting a crop of elderberries beginning in December 2011 and continuing

“through the 2013 planting season,” resulting in a loss of expected income from the harvesting of

crops and plant stock.




                                                 4
        Merrell also counterclaimed against Sugar Ridge, alleging damages for loss of rental

income, damage to Merrell’s “general business reputation in the community,” and seeking

punitive damages for Sugar Ridge’s “wanton and wreckless [sic] behavior.”

        On May 20, 2013, Merrell moved for a finding and order of contempt against Sugar

Ridge, alleging that after the trial court on April 1, 2013, had directed that no party use the land

in question, Sugar Ridge had applied fertilizer to the same parcel and “tractor tread marks” were

evident on the ground. By written order issued May 20, 2013, the trial court “specifically

ordered that no party trespass upon, farm, poison, fertilize, or otherwise have any use of the

land” at issue until further order of the trial court.

        Subsequently, on May 28, 2013, Merrell moved a second time for a finding and order of

contempt, alleging that Sugar Ridge had planted cotton seed on the 3.63-acre parcel at issue and

that “[t]he intended use of the land in question by [Merrell] and [Black Island Farms] is very

specific[,] and improper fertilization could irreparably damage the soil.” On June 4, 2013, the

trial court ordered that Sugar Ridge “shall disk up the crop planted on the ground at issue in this

case to such a point as to assure that any crop growing there is destroyed.”

        Trial was held March 10, 2014, on Sugar Ridge’s petition to quiet title, Merrell’s

counterclaim, Black Island Farm’s counterclaim, and Merrell’s two motions for an order of

contempt. Merrell testified that he never intended to transfer the 3.63 acres when he sold the

Farm but intended to keep it because he was having conversations with Black Island Farms about

the lease agreement. In addition, Merrell was dealing with Drury Signs (“Drury”) for an

easement to place a sign on a portion of his land, which ultimately resulted in a sign easement on

the 3.63-acre parcel on May 2, 2011. In connection with that easement, Drury conducted an

independent survey, and it confirmed that Merrell was the title owner of the 3.63-acre parcel.



                                                    5
       Black Island Farms intended to use the 3.63 acres to grow elderberries. Terry Durham, a

consultant on elderberries at the University of Missouri, was an expert witness in this case and

testified as follows: The soils and climate of Southeast Missouri are similar to soils in Arkansas

in which elderberries grow very well. There is a large local market for elderberries because of a

limited supply; ninety-five percent are currently imported from Europe. Elderberries are

currently being heavily researched because of their medicinal value. There is scientific evidence

to support that elderberries may cure prostate cancer in mice, reverse cognitive decline in

individuals with Alzheimer’s, control diabetes, and act as an anti-viral. Furthermore,

elderberries are used to make fruit juice, wine, soaps, and food products. Because of these

qualities, elderberries are in high demand.

       The trial court took the matter under advisement and entered its judgment on June 30,

2014, quieting title in the disputed 3.63-acre parcel in favor of Merrell and against Sugar Ridge,

assessing damages against Sugar Ridge in favor of Merrell at $2,100, representing three years’

rental income, and further finding for Black Island Farms on its counterclaim against Sugar

Ridge, awarding $75,000 for damages.

       In its judgment, the trial court included specific credibility determinations, finding (1)

Sugar Ridge’s members were “renowned business men[,]” and “[i]f there was any question in

what specifically they were purchasing, they were well aware of all avenues for verification prior

to the transaction”; (2) Sugar Ridge’s agents “testified that they were well aware that they did not

purchase” the 3.63-acre parcel as early as May 2011; (3) Sugar Ridge “provided knowing false

information to their attorney regarding the whereabouts of” Merrell to its attorney, thereby

causing “this court to order service by publication and enter a Default Judgment[]”; (4) Sugar

Ridge’s actions, “by providing false information to the Court through their attorney, committed



                                                 6
fraud upon the court which caused the Default Judgment to be set aside thereby wasting the

court’s time and resources[]”; (5) “[F]rom the very beginning of their involvement with all of the

land in question, . . . [Sugar Ridge] . . . has used the legal system of Pemiscot County, Missouri,

to invade, bully, and greedily take over a 3.63 acre corner of land, that their agents testified they

knew they had no right to as of the summer of 2011.” The trial court further stated, “[I]t has

given consideration to the testimony of Mr. Terry Durham, a person well versed in planting,

germination, cultivating, and harvesting . . . [elderberries]” and who “showed great expertise and

knowledge in the many uses, developments, and marketing in the field of [elderberries].”

         All parties timely appeal.

                                                      Discussion

    Sugar Ridge’s Point 1—Sugar Ridge Fails to Demonstrate Black Island Farms’ Damage
                       Award is Not Supported by Substantial Evidence

         Sugar Ridge’s first point relied on contends that the trial court erroneously awarded

damages to Black Island Farms because

         an award of damages must be based on something more than a gossamer web of
         shimmering speculation and participants in a fraud may not thereafter claim to be
         victims and, in this case, the Respondent’s evidence was that elderberry farming
         is not profitable as a cash crop and any income is derived from it being a Ponzi
         scheme.[ 2]

         Black Island Farms counters this contention, asserting that the “participants in a fraud or

Ponzi scheme” issue cannot be raised for the first time on appeal, citing Belden, 325 S.W.3d at

516. Sugar Ridge tacitly concedes, in its reply brief, that it did not raise this issue in the trial

court. Rather, without citation to any relevant legal authority, Sugar Ridge claims that this


2
  We note that Sugar Ridge’s point relied on is multifarious in that it purports to find fault with the trial court for two
legal reasons (the judgment is a “gossamer web of shimmering speculation” and “participants in a fraud may not
thereafter claim to be victims”). Points containing multiple allegations of error do not comply with Rule 84.04 and
are considered multifarious. Atkins v. McPhetridge, 213 S.W.3d 116, 120 (Mo.App. 2006).

All rule references are to Missouri Court Rules (2015).

                                                            7
principle does not “relate[] to the issue raised by [Sugar Ridge], which is the Respondents’

failure to evidence.”

       Sugar Ridge, however, does not confine its point to merely the speculative nature of

Black Island Farms’ damages evidence, but rather chose to affirmatively characterize that

evidence as a fraudulent Ponzi scheme perpetrated by Respondents for which the recovery of

damages is legally barred, even if supported by substantial evidence. Sugar Ridge’s point,

therefore, does not merely address whether Black Island Farms’ damage award is not supported

by substantial evidence, but rather includes an affirmative claim that should have been raised in

and decided by the trial court.

       Fraud has nine factual elements at common law, see Next Day Motor Freight, Inc. v.

Hirst, 950 S.W.2d 676, 679 (Mo.App. 1997), and miscellaneous defenses; it must be pleaded

with particularity, Rule 55.15. Sugar Ridge completely failed to plead or raise in any manner in

the trial court the now-alleged fraudulent circumstances, much less with particularity. This

failure precluded Black Island Farms from presenting contrary evidence and precluded the trial

court from making related factual determinations and ruling on that issue.

       Sugar Ridge also responds that it “was surely not obligated to object that the party-

opponent had elected to prove that any damages suffered arose from being deprived of the

opportunity to engage in a Ponzi scheme or other fraudulent conduct.” On the contrary, if Sugar

Ridge believed Black Island Farms had actually engaged in fraudulent conduct that barred it

from recovering any damages from Sugar Ridge, it had all the more reason to raise that issue at

trial and obtain a judgment in its favor from the trial court on that basis.

        “[N]o allegations of error shall be considered in any civil appeal except such as have

been presented to or expressly decided by the trial court.” Section 512.160.1, RSMo 2000; see



                                                  8
also Rule 84.13. “‘An issue that was never presented to or decided by the trial court is not

preserved for appellate review.’” Brown v. Brown, 423 S.W.3d 784, 788 (Mo. banc 2014)

(quoting State ex rel Nixon v. Am. Tobacco Co., Inc., 34 S.W.3d 122, 129 (Mo. banc 2000)).

As required by Rule 78.09, the trial court must be given the opportunity to rule on a question.

Brown, 423 S.W.3d at 787. Adherence to this rule assists in resolving any alleged error at the

earliest possible opportunity by “allowing the trial court to rule intelligently.” Id. at 787–88. It

is a critical component in the efficient and timely resolution of disputes and the conservation of

the parties’ and the courts’ limited resources. Id. at 788.

        Failure to make known to the court an objection to the action of the court and grounds

therefor will constitute a waiver of that objection on appeal. Mayes v. St. Luke’s Hosp. of

Kansas City, 430 S.W.3d 260, 267 (Mo. banc 2014) (citing Pollard v. Whitener, 965 S.W.2d
281, 291 (Mo.App.1998) and Niederkorn v. Niederkorn, 616 S.W.2d 529, 535 (Mo.App.1981)).

A properly preserved objection will identify the law with respect to the particular legal claim,

provide citation to authority, and apply that law to the facts of the case. Mayes, 430 S.W.3d at

270. Sugar Ridge never asserted to the trial court or asked the trial court to determine whether

Black Island Farms engaged in a Ponzi scheme or any other fraudulent conduct; therefore, we

will not convict the trial court of error for failing to do so.

        Sugar Ridge also argues that the damage award of $75,000 in favor of Black Island

Farms amounts to $25,000 for each of the years 2012, 2013, and 2014 and is unjustified because

elderberry plants produce no berries the first year after they are planted and these were not

planted until 2012, and they all died that year. Based on these “facts,” Sugar Ridge concludes

that there is no substantial evidence to support the judgment.




                                                    9
       We begin our analysis of this issue observing, as previously noted, that the trial court’s

judgment is presumed correct and the burden is on Sugar Ridge to demonstrate its incorrectness.

Houston, 317 S.W.3d at 186.

               Substantial evidence is evidence that, if believed, has some probative force
       on each fact that is necessary to sustain the circuit court’s judgment. Evidence
       has probative force if it has any tendency to make a material fact more or less
       likely. When reviewing whether the circuit court’s judgment is supported by
       substantial evidence, appellate courts view the evidence in the light most
       favorable to the circuit court’s judgment and defer to the circuit court’s credibility
       determinations. Appellate courts accept as true the evidence and inferences . . .
       favorable to the trial court’s decree and disregard all contrary evidence. In
       addition, this Court has made clear that no contrary evidence need be considered
       on a substantial-evidence challenge, regardless of whether the burden of proof at
       trial was proof by a preponderance of the evidence or proof by clear, cogent, and
       convincing evidence.

Ivie v. Smith, 439 S.W.3d 189, 199-200 (Mo. banc 2014) (internal citations and quotations

omitted). “Rule 73.01(c) provides that all fact issues upon which no specific findings are made

shall be considered as having been found in accordance with the result reached.” Id. at 200.

              [A] trial court is free to believe or disbelieve all, part, or none of the
       testimony of any witness. Thus, any citation to or reliance upon evidence and
       inferences contrary to the judgment is irrelevant and immaterial to an appellant's
       point and argument challenging a factual proposition necessary to sustain the
       judgment as being not supported by substantial evidence. Such contrary facts and
       inferences provide no assistance to this Court in determining whether the
       evidence and inferences favorable to the challenged proposition have probative
       force upon it, and are, therefore, evidence from which the trier of fact can
       reasonably decide that the proposition is true.

Houston, 317 S.W.3d at 186 (internal citations and quotation marks omitted). Based on these

principles:

       A not-supported-by-substantial-evidence challenge requires completion of three
       sequential steps:

       (1) identify a challenged factual proposition, the existence of which is necessary
       to sustain the judgment;

       (2) identify all of the favorable evidence in the record supporting the existence of
       that proposition; and,

                                                10
         (3) demonstrate why that favorable evidence, when considered along with the
         reasonable inferences drawn from that evidence, does not have probative force
         upon the proposition such that the trier of fact could not reasonably decide the
         existence of the proposition.

Id. at 187.

         Sugar Ridge disregards the principles of Ivie and Houston with alarming frequency

throughout all three of its points. Even assuming, without deciding, that this point “identif[ies] a

challenged factual proposition, the existence of which is necessary to sustain the judgment[,]”

Sugar Ridge fails the second and third Houston steps in that it does not “identify all of the

favorable evidence in the record supporting that proposition” and then “demonstrate why that

favorable evidence . . . does not have probative force upon the proposition[.]” Houston, 317
S.W.3d at 187. Rather, Sugar Ridge relies upon evidence and inferences contrary to the

judgment as support for its argument. For example, without any citation to the record as required

by Rule 84.04(e), 3 Sugar Ridge argues that “[e]lderberries will not grow in Southeast Missouri

and, even if they will, there is no profit in them.” Terry Durham, however, testified that the soils

and climate of the 3.63-acre parcel are similar to Arkansas, where elderberries grow very well

and are in high demand. Durham also testified to expected average net profits of $567,495 for

the first two years of elderberry plant production on this parcel. The trial court found Durham’s

testimony to be of “great expertise[.]” On appeal, we are required to conclude that the trial court

believed the testimony of Durham, which supports the judgment, instead of Sugar Ridge’s

assertions, even if those assertions are supported by some contrary evidence in the record or

contrary inferences drawn from the evidence in the record.




3
  Rule 84.04(e) provides, in relevant part: “All factual assertions in the argument shall have specific page references
to the relevant portion of the record on appeal, i.e., legal file, transcript, or exhibits.”

                                                          11
         Sugar Ridge’s argument under this point is riddled with similarly flawed factual

assertions. 4 “[A]ny . . . reliance upon evidence and inferences contrary to the judgment is

irrelevant and immaterial to an appellant's point and argument challenging a factual proposition

necessary to sustain the judgment as being not supported by substantial evidence.” Houston,
317 S.W.3d at 186. An argument repeatedly and materially based upon such evidence and

inferences has no analytical or persuasive value and offers no support for Sugar Ridge’s claim of

error. “Arguments raised in the points relied on which are not supported by argument in the

argument portion of the brief are deemed abandoned and present nothing for appellate review.”

State ex rel. Greene Cnty. v. Barnett, 231 S.W.3d 854, 857-58 (Mo.App. 2007) (internal

quotation marks and citations omitted). In that context, Sugar Ridge’s argument presents

nothing for our review and, therefore, fails to persuade us that the Black Island Farms’ damage

award is based, as Sugar Ridge posits in its point, on a “gossamer web of shimmering

speculation.” Sugar Ridge’s first point is denied.

    Sugar Ridge’s Point 2—Sugar Ridge Fails to Demonstrate Merrell’s Damage Award is Not
                             Supported by Substantial Evidence

         Sugar Ridge’s second point relied on states:

         The trial court erred in awarding damages to Merrell for lost rent in that an award
         of damages must be supported by competent and substantial evidence but in this
         case, Merrell has been paid $37,500.00 for the land and intentionally allowed the
         Plaintiff to farm the ground in 2011 and in 2012 did not seek a prejudgment order
         returning possession to himself and in 2013 sought and obtained an order from the
         court precluding anybody from occupying the ground.


4
  Sugar Ridge also ignores specific findings of the trial court that Sugar Ridge acted at times in “direct contravention
of [the trial court’s] Order” and willfully denied Black Island Farms the ability to utilize the 3.63 acres. Black
Island Farms’ counterclaim alleged not only damages as a result of lost elderberries and elderberry plant stock but
also punitive damages based on Sugar Ridge’s conduct. Additionally, Durham testified that the delay in beginning
elderberry production would be costly in that Black Island Farms would have more competition now than if they had
entered the market years earlier. The trial court never specified that the $75,000 was to represent an elderberry crop
of $25,000 per year. The award could represent lost elderberry crop, lost elderberry plant stock, lost business
opportunity, and punitive damages. In failing to address these issues, Sugar Ridge fails to provide a cogent
argument that the judgment is not supported by substantial evidence.

                                                          12
       Sugar Ridge’s point relied on is flawed in that all four of its stated factual reasons are

drawn from evidence and inferences contrary to the judgment and must be disregarded under our

standard of review. Respondents raise this issue in their brief, but Sugar Ridge does not respond

to it in its reply brief. Rather, Sugar Ridge repeatedly states that it “does not understand what

evidence it is that the trial court thought it heard.” We agree that it would be peculiar for Sugar

Ridge or any other party to litigation to be able to read the mind of the trial court. This court is

also unable to do so, and it is for this reason that we look to established applicable standards of

review. Where the trial court does not specify the evidence that supports each finding of fact and

conclusion of law, standards of review determine how the evidence is to be viewed on appeal.

This is especially important where, as here, Sugar Ridge contends that the judgment is not

supported by substantial evidence. As we have stated above,

       [w]hen reviewing whether the circuit court’s judgment is supported by substantial
       evidence, appellate courts view the evidence in the light most favorable to the
       circuit court’s judgment and defer to the circuit court’s credibility determinations.
       Appellate courts accept as true the evidence and inferences . . . favorable to the
       trial court’s decree and disregard all contrary evidence. In addition, this Court has
       made clear that no contrary evidence need be considered on a substantial-
       evidence challenge, regardless of whether the burden of proof at trial was proof
       by a preponderance of the evidence or proof by clear, cogent, and convincing
       evidence.

Ivie, 439 S.W.3d at 199-200 (internal citations and quotations omitted). “Rule 73.01(c) provides

that all fact issues upon which no specific findings are made shall be considered as having been

found in accordance with the result reached.” Id. at 200.

       Assuming once again, without deciding, that Sugar Ridge has challenged a factual

proposition necessary to sustain the judgment, Sugar Ridge’s analysis is once more critically

deficient concerning the second and third steps set forth in Houston. Sugar Ridge references




                                                 13
extensive testimony that would suggest Merrell should not be awarded rent 5 but ignores evidence

favorable to awarding Merrell rent. 6 Again,

         a trial court is free to believe or disbelieve all, part, or none of the testimony of
         any witness. Thus, any citation to or reliance upon evidence and inferences
         contrary to the judgment is irrelevant and immaterial to an Sugar Ridge’s point
         and argument challenging a factual proposition necessary to sustain the judgment
         as being not supported by substantial evidence. Such contrary facts and
         inferences provide no assistance to this Court in determining whether the
         evidence and inferences favorable to the challenged proposition have probative
         force upon it, and are, therefore, evidence from which the trier of fact can
         reasonably decide that the proposition is true.

Houston, 317 S.W.3d at 186 (internal citations and quotations omitted). Because Sugar Ridge

has failed to conform its point and argument to the appropriate standard of review, its second

point has no analytical value or persuasiveness and does not present a cogent argument that the

judgment is not supported by substantial evidence. Sugar Ridge’s second point is denied.

    Sugar Ridge’s Point 3—No Appellate Review of Trial Court’s Failure to Enter a Different
                                        Judgment

         Sugar Ridge’s third and final point relied on states:

         The trial court erred in declining to apply the law applicable to the facts in
         evidence and refusing to award the Plaintiff title to the ground in question in that
         a judgment must be supported by substantial evidence and, in this case, the
         Plaintiff proved the Defendant Merrell was conveying the entire farm north of I-
         55 and Merrell’s testimony was directly contrary to his objectively measurable
         conduct




5
  Sugar Ridge sets forth a version of the facts in which Merrell and his family “had farmed the ground for more than
100 years” “as one big field[,]” and the “Farm Services Administration listed this ground as a single farm.” Sugar
Ridge believed “there was a mistake in the deed” and Merrell did not intend to keep the three acres because he did
not reserve an easement to the 3.63 acres and did not realize that he might have a claim to the 3.63 acres until after
Drury conducted a survey of the land. It believes that Merrell “has been paid by Drury twice and by [Sugar Ridge]
once for the same 3 acres of ground.” This evidence is contrary to the damage award, and the contrary inferences
Sugar Ridge extrapolates from it are irrelevant and immaterial to Sugar Ridge’s claim that the Merrell damage
award is not supported by substantial evidence. Houston, 317 S.W.3d at 186.
6
  For example, Merrell testified that he never intended to transfer the 3.63 acres and that he always knew the 3.63
acres belonged to him. Our standard of review requires us to credit and consider this testimony because it is
favorable to the judgment and to disregard the contrary evidence that Sugar Ridge asserts supports that Merrell did
not so intend.

                                                         14
         As best we understand this point, Sugar Ridge is claiming that the trial court erred in not

entering a judgment in its favor because Sugar Ridge produced substantial evidence supporting

reformation of the Merrell-to-DHJ Farms and the DHJ Farms-to-Sugar Ridge warranty deeds to

include the 3.63-acre parcel. This point demonstrates a fundamental misunderstanding and

misapplication of the applicable standard of review.

         “[A]n appellate court will affirm the circuit court’s judgment unless there is no

substantial evidence to support it, it is against the weight of the evidence, or it erroneously

declares or applies the law.” Ivie, 439 S.W.3d at 198-99 (citing Murphy v. Carron, 536 S.W.2d
30, 32 (Mo. banc 1976)). In other words, in the substantial evidence context, we review the

judgment entered by the trial court and will affirm that judgment unless we determine that it is

not supported by substantial evidence. We do not review whether substantial evidence was

presented that would support some other hypothetical judgment that the trial court possibly could

have entered. Only upon the reversal of the judgment entered by the trial court do we consider

other potential judgment options. Rule 84.14. 7 Any substantial evidence inquiry on appeal,

therefore, is necessarily limited to whether the judgment entered by the trial court is supported

by substantial evidence. Whether an appellant presented substantial evidence that arguably

supports some other hypothetical judgment is irrelevant to that inquiry and preserves nothing

under our standard of review for appellate consideration. Sugar Ridge’s third point is denied.

                                               Respondents’ Points

         Respondents raise three points in their cross appeals. They are:

         [Point 1] The Court erred in not awarding punitive damages to the Respondent/
         Cross-Appellant, George Merrell, in that the Respondent/Cross-Appellant showed


7
 Rule 84.14 provides, in pertinent part: “The appellate court shall award a new trial or partial new trial, reverse or
affirm the judgment or order of the trial court, in whole or in part, or give such judgment as the court ought to give.”
(Emphasis added).

                                                          15
       that the actions of [Sugar Ridge] were wanton, reckless, outrageous, and done
       with complete disregard to the rights of others or consequences of their actions.

       [Point 2] The Court erred in not awarding punitive damages to the Respondent/
       Cross-Appellant, Black Island Farms, LLC, in that the Respondent/Cross-
       Appellant showed that the actions of [Sugar Ridge] were wanton, reckless,
       outrageous, and done with complete disregard to the rights of others or
       consequences of their actions.

       [Point 3] The Court erred in only awarding the Respondent/Cross-Appellant
       Black Island Farms, LLC $75,000.00, in damages when the Court found the
       expert witness to be well versed and credible, and the same expert calculated the
       damages to Black Island Farms, LLC at $774,345.00.

(Underlines and italics added).

       Rule 84.04 requires that a point relied on “identify the trial court ruling or action that the

appellant challenges[,]” “state concisely the legal reasons for the appellant’s claim of reversible

error[,] and” “explain in summary fashion why, in the context of the case, those legal reasons

support the claim of reversible error.” Rule 84.04(d)(1)(A)-(C). A point relied on must “set out

specific allegations of trial court error[,]” “support the claim of error with legal reasons” and

“explain how the case specific details support the legal reasons.” Falls Condominiums Owners’

Ass’n, Inc. v. Sandfort, 263 S.W.3d 675, 679 (Mo.App. 2008). A point relied on that does not

do so, does not satisfy Rule 84.04(d). Id. “‘Points on appeal that fail to comply with Rule

84.04(d) present nothing for review.’” In re Marriage of Gerhard, 34 S.W.3d 305, 307 (Mo.

App. 2001) (quoting Murphy v. Shur, 6 S.W.3d 207, 209 (Mo.App. 1999)).

               Failure to properly state the points relied on indicates a lack of
       understanding of the appellate function and process. Ordinarily, an appellate
       court sits as a court of review. Its function is not to hear evidence and, based
       thereon, to make an original determination. Instead, it provides an opportunity to
       examine asserted error in the trial court which is of such a nature that the
       complaining party is entitled to a new trial or outright reversal or some
       modification of the judgment entered. It is not the function of the appellate court
       to serve as advocate for any party to an appeal. That is the function of counsel. It
       would be unfair to the parties if it were otherwise. That is the reason for the
       sometimes expressed unwillingness of an appellate court to assume the role of
       counsel and advocate for a party on appeal. When counsel fail in their duty by

                                                 16
         filing briefs which are not in conformity with the applicable rules and do not
         sufficiently advise the court of the contentions asserted and the merit thereof, the
         court is left with the dilemma of deciding that case (and possibly establishing
         precedent for future cases) on the basis of inadequate briefing and advocacy or
         undertaking additional research and briefing to supply the deficiency. Courts
         should not be asked or expected to assume such a role. In addition to being
         inherently unfair to the other party to the appeal, it is unfair to parties in other
         cases awaiting disposition because it takes from them appellate time and
         resources which should be devoted to expeditious resolution of their appeals.

Thummel v. King, 570 S.W.2d 679, 686 (Mo. banc 1978).

         All three of Respondents’ points are deficient in the same respect. While each point

identifies the challenged trial court ruling (the underlined portion in each point) and recites some

case specific context (the italicized portion in each point), none gives a legal reason supporting

the claimed error and, due to that omission, none explains how the recited case specific context

supports that legal reason. 8 A deficient point that fails to set forth the legal reason for the claim

of reversible error and fails to explain why, in the context of the case, that legal reason supports

the claim of reversible error preserves nothing for appellate review. Lemay v. Hardin, 108
S.W.3d 705, 709 (Mo.App. 2003). Stripped of those essential requirements, Respondents’ points

are nothing more than abstract statements of facts that likewise preserve nothing for our review.

Tessmer v. Tessmer, 611 S.W.2d 299, 300 (Mo.App. 1980).

         The failure to state a legal reason for a claimed error is a fatal and decisive flaw in a point

relied on. Henson v. Henson, 195 S.W.3d 479, 481-82 (Mo.App. 2006). “To speculate as to [a


8
  In addition, we note that none of the argument sections under these points contains a standard of review as required
by Rule 84.04(e). That rule provides, in pertinent part: “The argument shall also include a concise statement of the
applicable standard of review for each claim of error.” Including the applicable standard of review would have
provided Respondents’ guidance in determining whether they had a claim of legal error in the first instance.
Henson v. Henson, 195 S.W.3d 479, 483 (Mo.App. 2006). We also note that Respondents’ second point is also
deficient in that it cites absolutely no authority. Instead, Respondent purports to “avoid redundancy” by
“incorporat[ing] the entirety of Cross Appeal Point I as if copied in full herein.” “[T]he use of incorporation by
reference is not sufficient in the argument section of a Point Relied On.” Frazier v. City of Kansas, 467 S.W.3d
327, 346 (Mo.App. 2015). Individual points relied on necessarily present separate arguments and deserve separate
analysis. A party is obligated to support all points with appropriate argument and legal authority, Lattimer v. Clark,
412 S.W.3d 420, 423 (Mo.App. 2013), and that obligation is not satisfied by references to other portions of the brief.


                                                         17
legal reason] would force us to don the cap of advocacy, contrary to our proper appellate role.”

Massie v. Colvin, 373 S.W.3d 469, 471 (Mo.App. 2012). 9 Because all three of Respondents’

points relied on are fatally deficient, they are denied.

                                                   Decision

        The trial court’s judgment is affirmed.



GARY W. LYNCH, J., Opinion author

DON E. BURRELL, P.J., concurs

WILLIAM W. FRANCIS, JR., J., concurs




9
 A deficient point cannot be cured by resort to other portions of the brief. Lemay v. Hardin, 108 S.W.3d 705, 709
(Mo.App. 2003). Nevertheless, we have reviewed, ex gratia, Respondents’ arguments under each point in their brief
and failed to find any stated legal reason supporting any of Respondents’ claims of reversible error.

                                                       18